Citation Nr: 0310824	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement of the increase to residuals, Osgood Schlatter's 
disease, right knee, which is currently 10 percent disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk





INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, continued the 10 
percent rating for the service-connected right knee 
disability. 


REMAND

The Board undertook additional development on this claim, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002). In a March 2003 letter, The Board requested the 
appellant to identify his treatment for his right knee since 
October 2001.  He did not respond.  The United States Court 
of Appeals for the Federal Circuit recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative. Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003). Because the Board has begun additional development in 
this case, the case is returned to the RO for further 
development action.  

In addition, the Board notes that the range of motion of the 
right knee was reported as -15 degrees of extension and 115 
degrees of flexion in the report of the VA examination of 
July 2000.  Treatment records contain varying ranges of 
motion of the right knee.  Moreover, the record indicates 
that, in addition to the service-connected residuals of 
Osgood Schlatter's disease of the right knee, there are other 
right knee problems.  The Board concludes that additional 
examination of the right knee is needed to determine the 
nature of the service-connected residuals of Osgood 
Schlatter's disease.  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2002).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain records of 
treatment of the veteran's right knee 
from the VA facility at Northport, New 
York, since October 2001.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of disability from residuals of 
Osgood Schlatter's disease of the right 
knee.  The examiner should indicate 
whether it is possible to distinguish 
which disabling manifestations are due to 
the service-connected residuals of Osgood 
Schlatter's disease of the right knee and 
which are due to other causes.  If this 
is not possible, the examiner should so 
indicate.  If this is possible, the 
examiner should clearly indicate which 
manifestations are due to the service-
connected residuals of Osgood Schlatter's 
disease of the right knee.  The claims 
folder should be made available to the 
examiner for review.

3. Thereafter, the RO should readjudicate 
the issue on appeal. If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




